Citation Nr: 1329332	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  06-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for an anxiety disorder, not otherwise specified 
(NOS) and posttraumatic stress disorder (PTSD), as of July 
28, 2003, to May 12, 2009 and in excess of 70 percent as of 
March 1, 2010.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969. 

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a November 2004 rating decision of 
the RO in St. Paul, Minnesota, which granted service 
connection for an anxiety disorder, NOS, and assigned an 
initial 30 percent disability rating, effective July 28, 
2003. 

 In a May 2005 rating decision, the RO increased the rating 
from 30 percent to 50 percent for the Veteran's service-
connected anxiety disorder, effective July 28, 2003. 

Hearings were held before a Decision Review Officer (DRO) in 
May 2005 and August 2006.

In November 2010, the Board remanded the claim for further 
evidentiary development. 

In an April 2012 rating decision, the RO granted a temporary 
100 percent rating, effective May 13, 2009, due to 
psychiatric hospitalization over 21 days. The RO included 
PTSD as a part of the Veteran's service-connected 
psychiatric disability. See April 2012 SSOC.  A 70 percent 
rating for the Veteran's psychiatric disability was 
thereafter granted, effective from March 1, 2010.

This case was again remanded by the Board in November 2012, 
for VA examination.  

In the prior remand, the Board noted that the September 2012 
written argument from the Veteran's representative raised 
the issue of entitlement to a separate rating for traumatic 
brain injury, secondary to the treatment received for his 
service- connected psychiatric disability.  In reviewing the 
Virtual VA e-records and the claims file, it does not appear 
that any development has been instituted.  As such, it is 
again referred to the Agency of Jurisdiction (AOJ) for 
appropriate action.

The Veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In April 2013 the RO issued a duty to assist letter advising 
him to submit treatment records.  He was also advised that 
the VA would assist him in obtaining any medical records.  
In June 2013 after the issuance of the May 2013 supplemental 
statement of the case (SSOC), the Veteran reported that he 
was attending mental health classes at a VA medical 
facility.  Although the VA examiner in February 2013 
indicated that he reviewed the records from the Computerized 
Patient Record System (CPRS), the Board has not reviewed 
these records.  The most recent VA outpatient treatment 
record, which is associated with the claims file, is from 
October 2010. The clinical documentation associated with 
this medical care has not been incorporated into the record.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).  

Moreover, it is unclear whether he is receiving Social 
Security Administration  (SSA) benefits based on his age or 
instead because of disability, specifically his psychiatric 
disorder.  VA outpatient record dated in March 2009 show 
that the Veteran applied for SSA benefits.  In his 
applications for TDIU dated in October 2009 and April 2013, 
he also indicated that he is receiving "RSDI" benefits.  
This should be clarified and if necessary obtain any medical 
records associated with this claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992); see, too, Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) .

A review of the claims file shows the Veteran underwent an 
initial vocational rehabilitation assessment in March 2009.  
Thus, his Vocational Rehabilitation and Counseling folder 
also needs to be obtained and associated with the claims 
file for consideration in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 
the Minneapolis, Minnesota, VA facility 
that date from October 2010 to the 
present.  

2.  Also clarify whether the Veteran is 
receiving SSA benefits based on his 
psychiatric disorder; if he is, also 
obtain copies of the SSA's determinations 
and any medical or other records 
considered in deciding his claim for 
benefits from this other Federal agency.   

3.  Also obtain his VA Vocational 
Rehabilitation and Counseling folder and 
associate it with the claims file 
for consideration.  

4.  After associating any pertinent, 
outstanding records with the claims 
folder, if he is still available, forward 
the claims file to the VA examiner that 
performed the February 2013 evaluation of 
the Veteran and ask that he reassess the 
severity of his service-connected 
psychiatric disability.  This 
determination also must necessarily 
include consideration of and comment on 
whether the Veteran's service-connected 
disabilities preclude him from obtaining 
and maintaining substantially gainful 
employment given his level of education, 
prior work experience, and special 
training, etc. 

If, for whatever reason, it is not 
possible or feasible to have this same VA 
examiner provide this further comment, 
then have someone else comment that is 
equally qualified to provide this 
necessary additional medical opinion.  If 
this eventuality, it may be necessary to 
have the Veteran reexamined, but this is 
left to the designee's discretion as to 
whether another examination is needed to 
make this determination of causation.

And to facilitate providing this 
additional comment, it is imperative the 
designated examiner review the claims file 
(or, in the case of the prior examiner, 
refamiliarize himself with the pertinent 
evidence in the claims file) for the 
relevant medical and other history.  This 
review includes considering this remand 
and the Board's prior remand.

*If reexamination is necessary, the 
Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have detrimental 
consequences on this pending claim.  38 
C.F.R. § 3.655.

5.  Then adjudicate these claims in light 
of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of the 
claims. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


